Baldwin, J.
delivered the opinion of the Court.
The Court is of opinion, that the Circuit Court erred in dissolving the appellant’s injunction and dismissing *357his bill, instead of directing issues to be tried by a jury for the purpose of ascertaining : 1. What was the consideration of the debt from Wilson C. Nelson to William B. Armstrong, for which the orders in the proceedings mentioned were drawn by the said Armstrong upon said Nelson, in favour of Isaac Cocke. 2. If the consideration of the said debt was money won by the said Armstrong from the said Nelson at unlawful gaming, did the said Cocke take the said Nelson’s acceptances of said orders, under the belief, induced by the concealment or misrepresentation of the latter, that the consideration of said debt was good and lawful. It is therefore adjudged, ordered and decreed, that the decree of the Circuit Court be reversed and annulled, with costs to appellant. And the cause is remanded to the Circuit Court, with instructions to reinstate said injunction, and proceed as above indicated, to a final decree.